IN THE SUPREME COURT OF THE STATE OF DELAWARE

    BENJAMIN WHITEMAN,                         §
                                               §
           Defendant Below,                    §   No. 160, 2020
           Appellant,                          §
                                               §
           v.                                  §   Court Below–Superior Court
                                               §   of the State of Delaware
    STATE OF DELAWARE,                         §
                                               §   Cr. ID No. 30901716DI (N)
           Plaintiff Below,                    §
           Appellee.                           §
                                               §

                              Submitted: November 2, 2020
                              Decided:   December 10, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                         ORDER

         After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the Superior Court record, we conclude that the judgment below

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its April 28, 2020 order denying the appellant’s request for a certificate of

eligibility to file for sentence modification under 11 Del. C. § 4214(f) and Superior

Court Special Rule of Procedure 2017-1(d).1

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to affirm is

GRANTED, and the judgment of the Superior Court is AFFIRMED.


1
    State v. Whiteman, 2020 WL 2050664 (Del. Apr. 28, 2020).
BY THE COURT:

/s/ Gary F. Traynor
Justice




        2